Title: To George Washington from Thomas Nelson, Jr., 13 August 1789
From: Nelson, Thomas (1764-1824)
To: Washington, George



Sir
York Town [Va.] Augt 13th 1789

I reciev’d your favour two days ago, and have to return you my most grateful thanks, for the very great attention and friendship which you have been pleased to shew me—The offer which you have made, Sir, is so very flattering, that I can not hesitate to accept it.
The whole family are equally sensible with myself of the very great favour which by making me this offer, you have done them. However unequal to the duties of the Office, in other respects I may prove, in assiduity and necessary attention to it, I can assure you, I will not be deficient and shall strive to merit that friendship, which you have been pleased to shew us.
Your letter came to hand not so quickly, as from the date, it appears to me, it might have come—This Sir, will account for your not hearing from me as soon as probably you may have expected. I shall proceed to New York as soon as I possibly

can. I am, with the highest esteem Sir, your most obliged and humble Servant

Thomas Nelson jr

